Citation Nr: 1730765	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left sacroiliac (SI) joint dysfunction (claimed as lower back condition), to include as secondary to service-connected foot and knee conditions.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his July 2013 Form 9, the Veteran requested a videoconference hearing before the Board.  In a May 2017 correspondence, the Veteran's representative indicated the Veteran wished to cancel his hearing; his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).



FINDING OF FACT

In May 2017, prior to the promulgation of a decision by the Board, the Veteran, through his accredited representative, withdrew his appeal for entitlement to service connection for left SI joint dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for left SI joint dysfunction are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204. 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

Here, in May 2017, prior to the promulgation of a decision by the Board, the Veteran's representative submitted a statement indicating the Veteran wished to cancel his appeal.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for left SI joint dysfunction (claimed as lower back condition), to include as secondary to service-connected foot and knee conditions, is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


